Exhibit 10.2

 

[g323371kgi001.gif]

 

Banc of America Leasing & Capital, LLC

 

Equipment Security Note Number 70001     

 

This Equipment Security Note No. 70001, dated as of December 21, 2011, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 23404-70000 dated as of December 21, 2011 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Arb, Inc. (“Co-Borrower”), Stellaris LLC (“Co-Borrower”) and Rockford
Corporation (“Co-Borrower”) (each a Co-Borrower herein, together referred to as
“Borrower”).  All capitalized terms used herein and not defined herein shall
have the respective meanings assigned to such terms in the Master Agreement. If
any provision of this Equipment Note conflicts with any provision of the Master
Agreement, the provisions contained in this Equipment Note shall prevail.
Borrower hereby authorizes Lender to insert the serial numbers and other
identification data of the Equipment, dates, and other omitted factual matters
or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.         Equipment Financed; Equipment Location; Grant of Security Interest. 
Subject to the terms and provisions of the Master Agreement and as provided
herein, Lender is providing financing in the principal amount described in
Section 2 below to Borrower in connection with the acquisition or financing of
the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

 

 

 

 

 

 

 

 

See Exhibit A attached hereto and made a part hereof

 

$

15,000,000.00

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Exhibit A attached hereto and made a part hereof

 

 

 

 

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.         Payments.  For value received, Borrower promises to pay to the order
of Lender, the principal amount of $15,000,000.00, together with interest
thereon as provided herein.  This Equipment Note shall be payable by Borrower to
Lender in sixty (60) consecutive monthly, installments of principal and interest
(the “Payments”) commencing on January 23, 2012 (the “Initial Payment”) and
continuing thereafter through and including December 23, 2016 (the “Maturity
Date”) (collectively, the “Equipment Note Term”).  Each Payment shall be in the
amount provided below, and due and payable on the same day of the month as the
Initial Payment set forth above in each succeeding payment period (each, a
“Payment Date”) during Equipment Note Term.  All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each.  The final Payment due and payable on the Maturity Date shall in any event
be equal to the entire outstanding and unpaid principal amount of this Equipment
Note, together with all accrued and unpaid interest, charges and other amounts
owing hereunder and under the Master Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of two and
16/100 percent (2.16%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$263,967.67.

 

1

--------------------------------------------------------------------------------


 

3.         Prepayment.  Borrower may prepay all (but not less than all) of the
outstanding principal balance of this Equipment Note on a scheduled Payment Date
occurring after one (1) year from the date hereof upon 30 days prior written
notice from Borrower to Lender, provided that any such prepayment shall be made
together with (a) all accrued interest and other charges and amounts owing
hereunder through the date of prepayment, and (b) a prepayment charge calculated
as follows: two percent (2.0%) of the amount prepaid during months thirteen (13)
through twenty-four (24), one percent (1.0%) of the amount prepaid during months
twenty-five (25) through thirty-six (36), and no prepayment penalty thereafter;
provided, however, that, if any prepayment of this Equipment Note is made
following an Event of Default, by reason of acceleration or otherwise, the
prepayment charge shall be calculated based upon the full original Equipment
Note Term.

 

4.         Borrower Acknowledgements.  Upon delivery and acceptance of the
Equipment, Borrower shall execute this Equipment Note evidencing the amounts
financed by Lender in respect of such Equipment and the Payments of principal
and interest hereunder.  By its execution and delivery of this Equipment Note,
Borrower:

 

(a)                    reaffirms of all of Borrower’s representations,
warranties and covenants as set forth in the Master Agreement and represents and
warrants that no Default or Event of Default under the Master Agreement exists
as of the date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since September 30, 2011;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)                   agrees that Borrower is absolutely and unconditionally
obligated to pay Lender all Payments at the times and in the manner set forth
herein.

 

5.         Registration.

 

(a)  All items of Equipment that are motor vehicles shall at all times be
registered and titled as follows:

 

(A)

Registered Owner:

Arb, Inc.

 

 

26000 Commercenter Drive

 

 

Lake Forest, CA 92630

 

 

 

 

 

Stellaris LLC

 

 

26000 Commercenter Drive

 

 

Lake Forest, CA 92630

 

 

 

 

 

Rockford Corporation

 

 

4821 N.E. 100th

 

 

Portland, OR 97220

 

 

 

(B)

Lienholder:

Banc of America Leasing & Capital, LLC

 

 

2059 Northlake Parkway, 3rd Floor

 

 

Tucker, GA 30084

 

(b)  Borrower shall be responsible for the correct titling of all such items of
Equipment.  Borrower shall cause the original certificates of title to be
delivered to Lender for retention in Lender’s files throughout the term of the
Equipment Note All costs of such registration and licensing are for the account
of Borrower.

 

2

--------------------------------------------------------------------------------


 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Co-Borrower: ARB, INC.

 

 

 

By:

/s/ Freda Akuffo

 

By:

/s/ Alfons Theeuwes

 

 

 

Printed Name: Alfons Theeuwes

Printed Name:

Freda Akuffo

 

Title: Chief Financial Officer

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

Co-Borrower: STELLARIS LLC

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

 

Printed Name: Alfons Theeuwes

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

Co-Borrower: ROCKFORD CORPORATION

 

 

 

 

 

By:

/s/ Scott Summers

 

 

Printed Name: Scott Summers

 

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Arb, Inc., Stellaris LLC and

Rockford Corporation (Co-Borrowers)

 

 

 

Borrowers:

 

 Arb, Inc., Stellaris LLC and Rockford Corporation

 

 

 

 

 

 

Master Loan and Security Agreement Number:

 

23403-70000

 

 

 

 

 

 

Equipment Security Note Number:

 

7001

 

 

 

 

 

 

Equipment Location:

 

Arb, Inc.-26000 Commercentre Drive, Lake Forest, CA  92630

 

 

 

 

 

 

 

 

Stellaris LLC-26000 Commercentre Drive, Lake Forest, CA 92630

 

 

 

 

 

 

 

 

Rockford Corp.-17860 State Route 706, Montrose, PA 18801

 

 

 

 

 

 

 

 

 

 

 

 

 

OWNER

 

CAT DESC

 

EQUIPMENT DESCRIPTION

 

S/N

 

EQUIPMENT
COST

ARB

 

CRAWLER DOZER W/RIPPER

 

2005 CAT D8T DOZER RIPPER

 

KPZ00817

 

$

 325,911.47

ARB

 

CRAWLER DOZER W/WINCH

 

2005 CAT D8T DOZER WINCH

 

KPZ00859

 

$

 325,911.47

ARB

 

PIPELAYER- 583 SIZE

 

1977 CAT 583K PIPELAYER W/WINCH

 

78V00629

 

$

 154,725.88

ARB

 

PIPELAYER- 583 SIZE

 

1979 CAT 583K PIPELAYER

 

78V00899

 

$

 154,725.88

ARB

 

PIPELAYER- 583 SIZE

 

1981 CAT 583K PIPELAYER W/WINCH

 

78V00999

 

$

 154,725.88

ARB

 

EXCAVATOR- CAT 315 SIZE

 

2004 CAT 320CLU EXCAVATOR

 

PAC00453

 

$

 84,976.89

ARB

 

EXCAVATOR- CAT 315 SIZE

 

2004 CAT 320CLU EXCAVATOR

 

PAC00472

 

$

 84,976.89

ARB

 

EXCAVATOR- CAT 330 SIZE

 

2004 CAT 330CL EXCAVATOR

 

DKY2672

 

$

 104,333.99

ARB

 

EXCAVATOR- CAT 330 SIZE

 

2004 CAT 330CL EXCAVATOR

 

DKY2678

 

$

 104,333.99

ARB

 

EXCAVATOR-CAT 385 SIZE

 

2005 CAT 385CL EXCAVATOR

 

EDA00214

 

$

 328,668.44

ARB

 

BACKHOE- 446/JD710

 

2004 JD 710G BACKHOE

 

T0710GX941354

 

$

 45,810.05

ARB

 

BACKHOE- 446/JD710

 

2004 JD 710G BACKHOE

 

TO710GX941691

 

$

 45,810.05

ARB

 

BACKHOE- 446/JD710

 

2005 JD 710G BACKHOE

 

T0710GX951166

 

$

 50,925.98

ARB

 

BACKHOE- 446/JD710

 

2006 JD 710G BACKHOE

 

T0710GX954028

 

$

 58,599.87

ARB

 

WHEEL LOADER- 3.5 TO 5 YD

 

2005 CAT 950G 4YD WHEEL LOADER

 

AXX01631

 

$

 126,764.71

ARB

 

WHEEL LOADER- 3.5 TO 5 YD

 

2005 CAT 950G 4YD WHEEL LOADER

 

AXX01756

 

$

 126,764.71

ARB

 

WHEEL LOADER- 3.5 TO 5 YD

 

2005 CAT 962G 4.5YD WHEEL LOADER

 

AXY00473

 

$

 139,378.09

ROCKFORD

 

SIDEBOOM

 

2007 Cat 583T Sideboom

 

CMX00240

 

$

 344,115.48

ROCKFORD

 

SIDEBOOM

 

2007 Cat 583T Sideboom

 

CMX00241

 

$

 344,115.48

STELLARIS

 

DIRECTIONAL DRILL 1

 

2009 MCS-1000 PORTABLE MUD SYSTM

 

1T9C2523691949041

 

$

 511,561.84

ROCKFORD

 

SIDEBOOM

 

2007 CATERPILLAR PIPELAYER 587T

 

FAT00345

 

$

 393,895.50

ROCKFORD

 

SIDEBOOM

 

2007 CATERPILLAR PIPELAYER 587T

 

FAT00346

 

$

 393,895.50

ROCKFORD

 

SIDEBOOM

 

2007 CATERPILLAR PIPELAYER 587T

 

FAT00347

 

$

 393,895.50

ROCKFORD

 

SIDEBOOM

 

2007 CATERPILLAR PIPELAYER 587T

 

FAT00348

 

$

 393,895.50

ROCKFORD

 

DOZER

 

2007 CaT D8T Dozer W/Rippers

 

KPZ01178

 

$

 400,105.60

ROCKFORD

 

DOZER

 

2007 D8T CATERPILLAR TRACK TRACTOR

 

KPZ02215

 

$

 400,105.60

ROCKFORD

 

DOZER

 

2007 D8T CATERPILLAR TRACK TRACTOR

 

KPZ02216

 

$

 400,105.60

ROCKFORD

 

DOZER

 

2007 D8T CATERPILLAR TRACK TRACTOR

 

KPZ02217

 

$

 400,105.60

STELLARIS

 

EXCAVATOR- CAT 345 SIZE

 

2010 CAT 345DL EXCAVATOR

 

CAT0345DPEEH00932

 

$

 347,852.15

ROCKFORD

 

DOZER

 

2007 Cat D8T Dozer w/Rippers

 

KPZ00667

 

$

 400,105.60

ROCKFORD

 

DOZER

 

2007 Cat D8T Dozer w/Rippers

 

KPZ00804

 

$

 400,105.60

 

4

--------------------------------------------------------------------------------

 


 

OWNER

 

CAT DESC

 

EQUIPMENT DESCRIPTION

 

S/N

 

EQUIPMENT
COST

ROCKFORD

 

BORING/DRL

 

1010 John Henry Rock Drill JH59

 

PHX99077

 

$

 264,718.32

ROCKFORD

 

DOZER

 

2007 D7DRILGP TRACK TRACTOR

 

ABJ01579

 

$

 331,179.53

ROCKFORD

 

DOZER

 

2007 D7GRILGP TRACK TRACTOR

 

ABJ01562

 

$

 330,964.72

ROCKFORD

 

TACK RIG

 

2010 D6NLPG TACK RIG

 

ALY02398

 

$

 176,398.99

ROCKFORD

 

TACK RIG

 

2010 D6NLGP Tack Rig

 

ALY02337

 

$

 176,398.99

ROCKFORD

 

BORING/DRL

 

2010 John Henry Rock Drill JH602

 

CJC03481

 

$

 205,629.36

STELLARIS

 

EXCAVATOR- CAT 345 SIZE

 

2006 CAT 345CL EXCAVATOR

 

DHP00347

 

$

 194,739.70

STELLARIS

 

EXCAVATOR- CAT 345 SIZE

 

2006 CAT 345CL EXCAVATOR

 

PJW00969

 

$

 194,739.70

ROCKFORD

 

EXCAVATOR

 

2010 CATERPILLAR EXCAVATOR WITH JH 16' DRILL

 

CJC03504

 

$

 197,188.08

ROCKFORD

 

EXCAVATOR

 

2010 KAMATSU EXCAVATOR WITH JH 16' DRILL

 

K41216

 

$

 190,281.57

STELLARIS

 

PIPELAYER- 583 SIZE

 

1980 CAT 583K PIPELAYER W/WINCH

 

78V970

 

$

 132,983.18

STELLARIS

 

Construction

 

2010 CAT 321DL EXCAVATOR

 

CAT0321DTMPG00180

 

$

 154,299.57

ROCKFORD

 

Construction Tools

 

2010 PAI HP165-3000 Pressure Pump Complete

 

B25605189

 

$

 153,693.06

STELLARIS

 

Construction Tools

 

2009 LIBURDI P300 ORBITAL WELDER

 

091301 & 091302

 

$

 153,491.56

ROCKFORD

 

Construction

 

1988 CAT 583K

 

78V01135

 

$

 129,251.16

STELLARIS

 

Construction Tools

 

2008 OMEGA D75MUD PUMP

 

D465124779

 

$

 121,171.03

ROCKFORD

 

Construction

 

1993 572G SIDEBOOM

 

8PC0447

 

$

 121,171.03

ROCKFORD

 

Construction

 

1993 572G SIDEBOOM

 

8PC0448

 

$

 121,171.03

ROCKFORD

 

Construction

 

1993 572G SIDEBOOM

 

8PC0449

 

$

 121,171.03

ROCKFORD

 

Construction Tools

 

2010 PAI MODEL DMD2000 FILL PUMPS

 

100-7694

 

$

 118,159.83

ROCKFORD

 

Construction Tools

 

2010 PAI MODEL DMD2000 FILL PUMPS

 

100-J7695

 

$

 118,159.82

ROCKFORD

 

Truck

 

2009 KW T800 Tractor

 

1XKDP4TX89J249574

 

$

 114,095.56

STELLARIS

 

Construction

 

1981 CAT 572G PIPELAYER

 

4OU925

 

$

 113,090.90

ROCKFORD

 

Truck

 

2008 T-800 KW Truck

 

1XKDP4TX08R227018

 

$

 110,152.97

ROCKFORD

 

Truck

 

2008 T-800 KW Truck

 

1XKDP4TX98R227017

 

$

 110,152.97

STELLARIS

 

Construction

 

2005 CAT 330CL EXCAVATOR

 

CAP02056

 

$

 100,970.70

STELLARIS

 

Construction

 

2010 CAT D4K XL PIPELAYER DOZER

 

CAT00D4KVMMM00579

 

$

 100,970.70

STELLARIS

 

Construction

 

2010 CAT D4K XL PIPELAYER DOZER

 

CAT00D4KVMMM00580

 

$

 100,970.70

STELLARIS

 

Construction

 

2010 CAT D4K XL PIPELAYER DOZER

 

CAT00D4KCMMM00581

 

$

 100,970.70

STELLARIS

 

Construction

 

2010 CAT D4K XL PIPELAYER DOZER

 

CAT00D4KVMMM00582

 

$

 100,970.70

ROCKFORD

 

Trailer

 

2010 AP60LF Liddell Trailer LOWBOY

 

1Z9304788AE094001

 

$

 94,834.67

ROCKFORD

 

Truck

 

2007 Sterling Conventional Trk Chassis

 

2FZHAZCV57AV53384

 

$

 86,112.15

ROCKFORD

 

Truck

 

2008 Mack Truck

 

1M2AX07C18M003294

 

$

 85,296.96

ROCKFORD

 

Truck

 

2008 Mack Truck

 

1M2AZ07C58M002889

 

$

 84,525.02

STELLARIS

 

Construction Tools

 

2009 HB4200 HYD BREAKER

 

2131

 

$

 80,770.38

STELLARIS

 

Construction Tools

 

1997 CRC 16-30" BENDING MACHINE

 

PB30175

 

$

 76,730.31

ROCKFORD

 

Construction

 

1978-1979 CAT 572G

 

4OU661

 

$

 64,610.11

 

5

--------------------------------------------------------------------------------


 

OWNER

 

CAT DESC

 

EQUIPMENT DESCRIPTION

 

S/N

 

EQUIPMENT
COST

ROCKFORD

 

Construction

 

1978-1979 CAT 572G

 

4OU618

 

$

 64,610.11

STELLARIS

 

Construction

 

2000 COMMANDER 510 SCREEN PLANT

 

5702044

 

$

 60,570.05

ROCKFORD

 

Construction

 

1975 CAT 572G

 

4OU399

 

$

 56,529.98

ROCKFORD

 

Trailer

 

2007 Eager Beaver 55T Lowboy

 

112SD55268L073651

 

$

 54,267.54

ROCKFORD

 

Trailer

 

2007 Eager Beaver 55T Lowboy

 

112SD55288L073649

 

$

 54,267.54

ROCKFORD

 

Trailer

 

2007 Eager Beaver 55T Lowboy

 

112SD55268L073939

 

$

 54,267.54

STELLARIS

 

Truck

 

1994 VOLVO A-35 ROCK TRUCK

 

A35-V2352

 

$

 52,489.91

STELLARIS

 

Construction

 

1997 LINKBELT SCREEN W/3 CONVR.

 

NEED SER.#

 

$

 52,489.91

STELLARIS

 

Construction Tools

 

1992 M100 100' STACKER CONVEYER

 

1000883

 

$

 48,449.85

STELLARIS

 

Construction Tools

 

2005 CEI 30"X60'HD STACKABLE CONVER

 

6981-1032-05

 

$

 40,369.72

STELLARIS

 

Construction Tools

 

2005 CEI 30"X60'HD STACKABLE CONVER

 

11165-10951

 

$

 40,369.72

STELLARIS

 

Construction Tools

 

2009 ALPINE TC-E2 ROCK CUT.345EX

 

0509

 

$

 40,369.72

STELLARIS

 

Construction Tools

 

2000 24" GOLIATH HAMMER

 

111

 

$

 40,369.72

STELLARIS

 

Construction Tools

 

2007 KOLBERG 100' STAK.CONVEYOR

 

406950

 

$

 39,561.70

STELLARIS

 

Forklift

 

2007 CAT TL1255 10K REACHLIFT

 

TBN00106

 

$

 36,329.65

ROCKFORD

 

Trailer

 

2007 Deloupe T/A Self Steering Pole Trailer

 

2D9KD40B171004124

 

$

 35,925.65

ROCKFORD

 

Trailer

 

2007 Deloupe T/A Self Steering Pole Trailer

 

2D9KD40B671004121

 

$

 35,925.65

ROCKFORD

 

Trailer

 

2007 Deloupe T/A Self Steering Pole Trailer

 

2D9KD40B871004119

 

$

 35,925.65

ROCKFORD

 

Trailer

 

2007 Deloupe T/A Self Steering Pole Trailer

 

2D9KD40B871004122

 

$

 35,925.65

STELLARIS

 

Construction

 

1977 CAT 561D PIPELAYER W/HYD WT

 

54X0001

 

$

 35,521.64

STELLARIS

 

Construction

 

1981 CAT 561D PIPELAYER W/HYD WT

 

54X00549

 

$

 35,521.64

STELLARIS

 

Forklift

 

2007 CAT TL1055 10K REACHLIFT

 

TBM00678

 

$

 32,289.59

STELLARIS

 

Construction Tools

 

2000 SUP 6-20" BENDING MACHINE

 

P118

 

$

 32,289.59

STELLARIS

 

Construction Tools

 

2006 KOLBERG 31-36100 80'X100'CONVR

 

406949

 

$

 32,289.59

STELLARIS

 

Construction Tools

 

2010 AIRMAN 65KVA GENERATOR

 

1478B10103

 

$

 28,249.52

STELLARIS

 

Construction

 

2006 CAT D5N DOZER/PIPELAYER

 

AKD1959

 

$

 28,249.52

STELLARIS

 

Construction Tools

 

1997 CRC 6-20" BENDING MACHINE

 

PB20446

 

$

 26,633.49

ROCKFORD

 

Construction Tools

 

1995 Sullivan 1300 SFM Compressor

 

510340

 

$

 24,209.45

STELLARIS

 

Construction Tools

 

CEI 30"X45'HD STACKABLE CONVER

 

11165-10949

 

$

 24,209.45

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435088

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6727A1435090

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435091

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435092

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435093

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435094

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435095

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435096

 

$

 23,970.28

ROCKFORD

 

Trailer

 

2010 MAGNOLIA 67 FT STEER CP 2 AXEL

 

1M9PC6729A1435097

 

$

 23,970.28

STELLARIS

 

Construction Tools

 

2009 LINCOLN 400&600 6 PACK WELD

 

0888,7954,3060,087

 

$

 22,593.43

 

6

--------------------------------------------------------------------------------


 

OWNER

 

CAT DESC

 

EQUIPMENT DESCRIPTION

 

S/N

 

EQUIPMENT
COST

STELLARIS

 

Forklift

 

2011 BLUE GIANT 3000# FORKLIFT

 

348709-01

 

$

 21,785.42

ROCKFORD

 

Trailer

 

2007 Magnolia 67' Pole Trler

 

1M9PC672471435329

 

$

 20,169.39

ROCKFORD

 

Trailer

 

2007 Magnolia 67' Pole Trler

 

1M9PC672471435332

 

$

 20,169.39

STELLARIS

 

Construction

 

2008 JD 315 SKID STEER LOADER

 

T000315A152408

 

$

 20,169.39

STELLARIS

 

Construction Tools

 

2008 LINCOLN 400 6 PACK WELDER

 

7961,7899,0632,220

 

$

 16,129.32

STELLARIS

 

Construction Tools

 

2000 VACTRON 800GAL VAC SYSTEM

 

1A9AF1823YF495581

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2006 MILLER 8 PACK WELDER

 

LC394128

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2006 MILLER 8 PACK WELDER

 

LC394125

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2008 MILLER 8 PACK WELDER

 

LH340035V

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2008 MILLER 8 PACK WELDER

 

LJ090101V

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2008 MILLER 8 PACK WELDER

 

LJ090106V

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2008 MILLER 8 PACK WELDER

 

LH440191V

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2009 PALATEK 60HD ELEC AIR COMP

 

09E009

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2009 PALATEK 60HD ELEC AIR COMP

 

M112309200809E010

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

2009 PALATEK 60HD ELEC AIR COMP

 

M112209200809E011

 

$

 14,513.30

STELLARIS

 

Construction Tools

 

1980 MILLER 8 PACK WELDER

 

JA464940

 

$

 14,513.30

ROCKFORD

 

Trailer

 

1998 SP-07 T/A Pole Trailer

 

HOMO1B97021897007

 

$

 12,856.87

ROCKFORD

 

Trailer

 

1998 SP-08 T/A Pole Trailer

 

HOMO1B97021897008

 

$

 12,856.87

STELLARIS

 

Forklift

 

2003 MITSUBISHIG35 8000#FORKLIFT

 

AF29-01230

 

$

 12,089.26

STELLARIS

 

Construction Tools

 

2011 SPIDER LIFT 9" DRUM THIMBLE

 

TA1157512769

 

$

 12,089.26

STELLARIS

 

Construction Tools

 

10,000 GAL WATER TANK

 

NEED SER.#

 

$

 12,089.26

STELLARIS

 

Construction Tools

 

2009 LRC 25 TRUCK LOAD CONVEYOR

 

1VRE280Y441000197

 

$

 11,281.24

STELLARIS

 

Construction Tools

 

2011 MILLER BIG 40 400 WELDER

 

MB180031E

 

$

 11,281.24

STELLARIS

 

Forklift

 

2005 HYSTER H50XM 5000# FORKLIFT

 

H177B356342

 

$

 10,877.24

STELLARIS

 

Construction Tools

 

2005 SPAULDING 30"X80' PORT.CONVER

 

80-30T-05-2678

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2006 COMPASS 30"X45'STACKABL CONVR

 

11305-200612-06

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2007 COMPASS 30"X60'STACKABL CONVR

 

11560-200731-07

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2008 MILLER BIG40 400 WELDER

 

LJ350196E

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2008 LINCOLN VANTAGE 400 WELDER

 

U1081102344

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2008 LINCOLN VANTAGE 400 WELDER

 

U1081102251

 

$

 8,049.19

STELLARIS

 

Construction Tools

 

2008 MQ DF027012 25KW GENERATOR

 

4GNFU10188B023481

 

$

 6,837.16

STELLARIS

 

Construction Tools

 

2011 SPIDER LIFT 9" DRUM THIMBLE

 

TA1157512770

 

$

 1,181.07

 

 

 

 

 

 

Total

 

$

 15,000,000.00

 

7

--------------------------------------------------------------------------------